WESTENHAVER, J.
Epitomized Opinion
This was an action brought by Steinen. The petition alleged the defendant to be a Delaware corpora^ tion maintaining its principal office and place of business in Cleveland, engaged in manufacture of artificial silk. The return showed service upon the defendant company by delivering to one Colegrove, plant manager of said company, a true certified copy of the summons. Defendant filed a motion to quaslr the service upon the ground that it was not engaged in business in Ohio, and did not have its principal office here. In support of- the motion it filed aij affidavit stating that Colegrove was an employ^ .of the Industrial.Fibre Co., an Ohio corporation. In sustaining the motion, the court held: l
. 1: As a foreign corporation can only be sued in this district if it is. doing business here, the defendf ant cannot be sued in this district, as it has np managing agent here upon whom service can be had. 'j